Citation Nr: 0904785	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-37 718	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The  Veteran served on active duty from August 1966 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.   

In November 2008, the Veteran submitted an October 2008 
private audiological report to the Board, after the issuance 
of the statement of the case.  As the Veteran indicated that 
he waived initial RO consideration of the newly submitted 
evidence, the Board has considered them in reviewing the 
claims on appeal.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Bilateral hearing loss and tinnitus were not demonstrated 
during the Veteran's service, and a preponderance of the 
competent evidence of record is against concluding that 
either disorder was caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).    

2.  A tinnitus disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for  Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2006, prior to the rating decision on 
appeal.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the Veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
Veteran has not identified any additional evidence that could 
be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.    

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110.  Certain chronic disabilities, such as a 
sensorineural hearing loss are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a Veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the Veteran prevails in either event.  
However, if the weight of the evidence is against the 
Veteran's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Service treatment records reflect one occasion of reported 
bilateral ear pain, which was attributed to cerumen impaction 
to both ears that was alleviated by irrigation.  On another 
occasion, in January 1967, he reported headaches with earache 
in the left ear; examination revealed clear ears and an 
impression of sinus headaches.  His separation medical 
examination afforded in March 1969 noted frequent 
accumulation of cerumen, treated by irrigation without 
complications or sequelae;  neither hearing loss or tinnitus 
was identified on separation.  The separation examination 
report showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
15


The Veteran was afforded a VA examination in December 2006.  
The examiner noted that, the Veteran was an air cargo handler 
in service, which placed him at risk for noise exposure, also 
noted that his separation audiogram was clinically normal.  
The Veteran's post service occupational history was in the 
logging industry with exposure to chain saws and other timber 
cutting equipment, at least initially without hearing 
protection.  He also reported other occupational noise 
exposure from fork lifts.  Although the Veteran was unable to 
secure the medical records, he reported that he was diagnosed 
with significant hearing loss in the early 1980's after being 
identified by his employer with problems in those regards at 
that time.  He reported first noticing buzzing in his ears 
within ten years prior to the December 2006 examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
65
70
LEFT
50
55
65
65
65

The average decibel loss between 1000 and 4000 hertz was 61 
decibels in the right ear, and 63 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 86 percent in the right ear and 84 percent in the left 
ear.  The examiner concluded that the Veteran's hearing loss 
was unrelated to service because of the absence of service 
treatment records reflecting hearing loss despite exposure to 
noise.  He also had denied hearing problems on his separation 
examination and because no post service audio records show 
hearing loss until years after service.  The fact that the 
Veteran's separation physical and reported onset of tinnitus 
so long after service led the examiner to conclude that 
tinnitus was unrelated to service.  

In August 2008, the Veteran testified that during service he 
worked on flight lines loading and unloading aircraft.  He 
indicated that he worked an average of 8 to 12 hours per day.  
He testified that he did not use hearing protection.  He 
indicated that he notice both a sound like a whistle or 
cricket in his ears during service.  He also testified that 
at times during service, he had difficulty hearing.  He 
indicated that after service he worked in the timber 
business, cutting trees and logging.  He testified that he 
did not start to wear hearing protection until the mid to 
late 1970's.  He indicated that from 1979 to 1984 he went to 
work for a company that required hearing protection and that 
during that time he had hearing testing which showed hearing 
loss.  He testified that he saw a Dr. White regarding his 
hearing loss but those records are not available. 

As noted above the Veteran submitted a audiological 
examination dated October 2008, which noted a history of 
bilateral hearing loss and high noise exposure and indicated 
current bilateral hearing loss.  That report does not provide 
etiology or nexus to service as to hearing loss and tinnitus.  

After a full review of the record, including the medical 
evidence and the statements and testimony of the Veteran, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection for bilateral 
hearing loss and tinnitus.  While the Veteran has testified 
that he noticed some hearing loss and tinnitus during 
service, the service medical records do not show evidence of 
hearing loss or tinnitus during active service.  The first 
evidence of hearing loss is shown many years after service.  
The most probative evidence derives from the December 2006 VA 
audio examination and refutes the association between the 
claimed disorders and service.  See also Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered as 
a factor in determining a service connection claim). 

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced in connection with the 
claims on appeal.  The Board does not doubt the sincerity of 
the Veteran's belief that he has current bilateral hearing 
loss and tinnitus as a result of his military service.  
However, this claim turns on the question of the etiology of 
the disabilities for which service connection is sought, a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the Veteran simply is not 
competent to render a probative (persuasive) opinion on such 
a matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  As such, the Veteran's assertions as to 
the etiology of his current bilateral hearing loss and 
tinnitus have no probative value.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.   



____________________________________________
K.J. ALIBRANDO
Acting  Veterans Law Judge, Board of  Veterans' Appeals




 Department of  Veterans Affairs


